ACCEPTED
                                                                                            03-14-00740-CR
                                                                                                    6043558
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       7/13/2015 3:52:09 PM
                                                                                          JEFFREY D. KYLE
                                NO. 03-14-00740-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                               COURT OF APPEALS                       AUSTIN, TEXAS
                                                                  7/13/2015 3:52:09 PM
                           THIRD DISTRICT OF TEXAS                  JEFFREY D. KYLE
                                                                          Clerk

                                  AUSTIN, TEXAS

ARMANDO OCHOA                              §                            APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                               APPELLEE

            APPEAL FROM THE 299TH JUDICIAL DISTRICT COURT

                            TRAVIS COUNTY, TEXAS

                           CAUSE NO. D1-DC-14-202835

            STATE'S SECOND MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a)     Following his conviction for Assault Family Violence, the appellant filed

his notice of appeal in the above cause on November 7, 2014. Appellant’s counsel filed a

brief on May 12, 2015.


                                           1
       (c)      The State’s brief is currently due on July 13, 2015.

       (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

       (d)      The number of previous extensions of time granted for submission of the

State’s brief is: one.

       (e)      The State relies upon the following facts to reasonably explain the need for

an extension of the deadline:

       1. The attorney assigned to this case is a part-time attorney and has not had

             sufficient time to prepare an adequate responsive brief.

       2. During the period since the appellant’s brief was filed, the undersigned

             attorney has completed and filed an original brief in another pending appellate

             case, (i.e., Joe Derek Carr v. State of Texas, No. 03-14-00234-CR and 03-14-

             00235-CR). The undersigned attorney is also responsible for preparing the

             State’s brief in another pending appellate case (i.e. In the Matter of A.C., No.

             03-14-00804-CV).

       3. This request is not made for the purpose of delay, but to ensure that the Court

             has a proper State’s brief to aid in the just disposition of the above cause.




                                               2
      WHEREFORE, the State of Texas respectfully requests that the deadline for filing

the State’s brief be extended to August 12, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas

                                             /s/ Rosa Theofanis
                                             Rosa Theofanis
                                             Assistant District Attorney
                                             State Bar No. 24037591
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4810
                                             Rosa.Theofanis@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

275 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is printed

in a conventional, 14-point typeface.


                                                /s/ Rosa Theofanis
                                                Rosa Theofanis
                                                Assistant District Attorney


                           CERTIFICATE OF SERVICE

      I hereby certify that, on the 13th day of July, 2015, a true and correct copy of this

motion was served, by U.S. mail, electronic mail, facsimile, or electronically through

the electronic filing manager, to the Appellant’s attorney, Alexander L. Calhoun,

Attorney at Law, 4301 W. William Cannon Drive, Suite B-150, #260, Austin, Texas

78749, [alcalhoun@earthlink.net].

                                                /s/ Rosa Theofanis
                                                Rosa Theofanis
                                                Assistant District Attorney




                                            4